Citation Nr: 0206659	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  90-41 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1980 to July 1984.

This appeal came to the Board of Veterans' Appeals (Board) 
from a January 1990 RO rating decision that denied service 
connection for residuals of a subarachnoid hemorrhage 
(stroke) and a heart condition (claimed as residuals of chest 
pain).  An October 2001 RO rating decision granted service 
connection for various residuals of subarachnoid hemorrhage 
manifested by cerebral infarction with expressive aphasia and 
memory loss, and assigned a 100 percent evaluation from June 
1989 to August 1989, and then assigned a 50 percent 
evaluation from August 1989; right lower extremity 
hemiparesis, and assigned a 40 percent evaluation, effective 
from August 1989; right upper extremity hemiparesis, and 
assigned a 40 percent evaluation, effective from August 1989; 
seizure disorder, and assigned a 20 percent evaluation, 
effective from August 1989; and right facial weakness, and 
assigned a 10 percent evaluation, effective from August 1989.

In view of the above, the issue of service connection for 
residuals of a stroke is not a matter for appellate 
consideration.  In June 2002, the Board granted a motion from 
the veteran's representative to advance the case on its 
docket because sufficient cause was shown for such action.


FINDING OF FACT

A heart condition was not present in service or demonstrated 
after service.


CONCLUSION OF LAW

A heart condition was not incurred in or aggravated by active 
service; a heart condition may not be presumed to have been 
incurred in active service; and a heart condition is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309, 
3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for a heart condition, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any heart condition.  He 
and his representative have been provided with a statement of 
the case and supplemental statement of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  He and his 
representative have been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from July 1980 to July 1984.

Service medical records show that the veteran was 
hospitalized from April to May 1982.  The report of that 
hospitalization reveals that he was well until the evening 
before admission when he slipped and hit the back of his head 
on the pavement.  There was a brief period of loss of 
consciousness from which he immediately alerted and 
complained of headache and back pain.  He complained of 
occasional diplopia and tinnitus.  About noon the day of 
admission he felt very faint and went to the bathroom to sit 
down.  His next memory was his ambulance ride to the 
dispensary, while observers report finding him passed out on 
the floor of the bathroom with fine twitching movements of 
all 4 extremities.  There was no tongue biting or 
incontinence, but there were 10 to 20 minutes after the 
patient regained consciousness during which he was reluctant 
to answer questions.  An EEG (electroencephalogram) during 
this hospitalization showed no evidence of epileptiform 
activity or slowing or amplitude attenuation that might be 
consistent with cerebral contusion or hematoma.  The 
diagnoses were loss of consciousness episode, probable 
syncope precipitated by post traumatic dysautonomia; tension, 
depression headache; history of frequent near syncope; and 
status post minor head trauma.

Service medical records shows that the veteran was 
hospitalized from April to May 1984.  He was admitted to the 
neurology service for left sided weakness.  The final 
diagnosis was probable conversion disorder with functional, 
left hemiparesis, resolved.  

The service medical records do not show the presence of a 
heart condition.

VA and private medical records shows that the veteran was 
treated and evaluated for various medical problems from 1987 
to 2000.  The more salient medical reports related to his 
claim for service connection for a heart condition are 
discussed below.

A VA report show that the veteran was seen in November 1987 
for complaints of episodes of feeling lightheaded and weak.  
Those episodes were not preceded by chest pain or 
palpitations.  He had occasional palpitations, not associated 
with syncope.  He had atypical, far left sided chest pain.  
An EKG (electrocardiogram) was normal.

Private medical reports show that the veteran was 
hospitalized and underwent various studies in 1989.  A 
summary of his hospitalization from February to March 1989 
notes he was admitted with a diagnosis of right hemiparesis, 
status post subarachnoid hemorrhage on January 8, 1989.  A CT 
(computed tomography) scan reportedly revealed diffused 
cerebral swelling and slightly dilated ventricles on January 
17, 1989.  A repeat CT scan reportedly was unchanged.  On 
January 25, 1989, he reportedly had a three-vessel angiogram 
that showed severe cerebral artery vessel spasm, but no 
aneurysm was found.  A CT during this hospitalization in 
March 1989 was essentially normal with slight dilatation of 
the ventricles. A chest X-ray was clear in February 1989.  An 
EKG showed normal sinus rhythm at time of admission.  The 
final diagnoses were right hemiparesis, status post 
subarachnoid hemorrhage on January 8, 1989; right foot drop 
secondary to the first diagnosis; seizure prophylaxis; right 
scapular wing, improved; word finding deficits, secondary to 
the first diagnosis; and expressive aphasia, secondary to the 
first diagnosis.

A VA summary shows that the veteran was hospitalized in June 
1989.  The diagnoses were cerebrovascular disease; headache; 
possible transient ischemic attack; status post subarachnoid 
hemorrhage; history of stroke; and hyperlipidemia.

The veteran and his sister testified at a hearing in 
September 1990.  The testimony was to the effect that the 
veteran had various medical problems in service, including 
chest pains, and that service connection should be granted 
for a heart condition.

VA medical reports of the veteran's treatment in 1996 and 
1997 shows that he takes Pravastatin for elevated 
cholesterol.  The reports of his VA treatment do not show the 
presence of heart disease.

The veteran underwent a VA medical examination in October 
1998.  A heart condition was not found.

The veteran underwent a VA medical examination in January 
2001.  A heart condition was not found.  The examiner noted 
that the veteran gave a history of a brain concussion in 1982 
and 1984, and an episode that caused him to lose 
consciousness, have weakness on the left side, and have chest 
pain.  The examiner reviewed the veteran's medical records 
was unable to find any evidence of a heart problem in those 
records or on examination of the veteran.  


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where heart disease becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The service medical records reveal that the veteran was 
treated for residuals of subarachnoid hemorrhage, but not a 
heart condition.  The service medical records do not show the 
presence of any heart condition.  Nor do the post-service 
medical records show the presence of such a condition.
Statements and testimony from the veteran, and testimony from 
his sister are to the effect that the veteran had chest pain 
in service and that service connection should be granted for 
a heart condition, but that evidence is not competent to 
demonstrate the presence of the claimed condition.  The 
evidence does not show that the veteran or his sister is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(1)); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

After consideration of all the evidence, the Board finds that 
it does not show the presence of a heart condition in service 
or after service.  Hence, the preponderance of the evidence 
is against the claim for service connection for a heart 
condition, and the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the veteran's claim for service connection for a 
heart condition because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Service connection for a heart condition is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

